UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 11-K (Mark One) (x) Annual report pursuant to Section 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended December 31, 2006. Or () Transition report pursuant to Section 15(d) of the Securities exchange Act of 1934 For the transition period from to . Commission File No. 0-14714 A. Full title of the plan and the address of the plan, if different from that of the issuer named below: Astec Industries, Inc. 401(k) Retirement Plan 1725 Shepherd Road Chattanooga, Tennessee 37421 (423) 899-5898 B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: ASTEC INDUSTRIES, INC. 1725 Shepherd Road Chattanooga, Tennessee 37421 (423) 899-5898 REQUIRED INFORMATION The following financial statements and schedules have been prepared in accordance with the financial reporting requirements of the Employee Retirement Income Security Act of 1974, as amended: Audited Financial Statements and Supplemental Schedules Astec Industries, Inc. 401(k) Retirement Plan As of December 31, 2006 and 2005 and for the year ended December 31, 2006with Reports of Independent
